Citation Nr: 0835674	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-41 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1957 to February 1969.  He also served in the 
Reserves.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision of the Salt Lake City, Utah Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  It is not in dispute that the veteran sustained pre-
service right knee injuries; however, a right knee disability 
was not noted on service entrance examination.

2.  The veteran's right knee disability became symptomatic 
well into his service; pathology found in service included 
arthritis, and laxity was noted on service separation 
examination.

3.  There is no evidence showing that the veteran's right 
knee disability (and specifically arthritis) is due to 
clearly attributable intercurrent causes.


CONCLUSION OF LAW

Service connection for a right knee disability is warranted. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor its impact in this 
matter. 

        II. Criteria, Factual Background and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The veteran's STRs show that on service enlistment 
examination his lower extremities were normal.  Consequently, 
he is entitled to a presumption of soundness on entry in 
service as to right knee disability.  See 38 U.S.C.A. § 1111.  
The veteran was seen for right knee complaints during (and 
well into) his active service.  A June 1968 record shows that 
he complained of pain and grittiness.  He gave a history of 
minor pre-service injuries (notably in the early to mid 
1950's).  Physical examination revealed tenderness along the 
medial collateral ligament at the joint and some subtle 
laxity of the medial collateral ligament and also possibly of 
the anterior cruciate ligament.  The patella showed mild 
crepitus.  X-rays revealed possibility of Pellegrini-Stieda 
Disease involving the medial collateral ligament; and mild 
osteoarthritic changes.  The veteran was advised to slow down 
on sports activities and exercise.  On service separation 
examination, clinical evaluation of the right knee revealed 
slight lateral collateral ligament weakness.

Postservice private records from October 1993 to November 
2004 show various treatment, including for right knee 
arthritis.

On December 2004 examination on behalf of VA, X-rays revealed 
degenerative arthritic changes.  Right knee osteoarthritis 
was diagnosed.

On January 2006 examination by private physician Dr. D., the 
assessment was end-stage degenerative joint disease 
(DJD)(which was shown by X-ray).  Dr. D. stated that the 
veteran had objective evidence of worsening of his 
patellofemoral DJD over the years, and that it was more 
likely than not that such disability was aggravated and 
permanently worsened during his military service.

On May 2006 VA examination, the diagnoses were severe 
patellofemoral syndrome and degenerative joint disease of the 
right knee.  The examiner opined that the veteran's 
degenerative arthritis was a result of the "natural 
progression of a degenerative process based on so-called wear 
and tear"; the examiner further indicated that the 
disability was "lifestyle" related.

The United States Court of Appeals for the Federal Circuit 
has held that with chronic disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  The plain language of 
38 C.F.R. § 3.303(b) establishes a presumption of service 
connection (rebuttable only by "clearly attributable 
intercurrent causes") for a chronic disease which manifests 
during service and then again "at any later date, however 
remote."  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  

There is no evidence that the veteran had right knee 
arthritis prior to service; such chronic disability was first 
diagnosed (based on X-ray studies) when he was approximately 
11 years into his period of active duty.  The record shows 
postservice diagnoses of degenerative arthritis with no 
attribution to clearly intercurrent cause.  The Board notes 
that a June 2005 VA examiner opined, in essence, that the 
veteran's current disability was a natural progression and 
had resulted from his "lifestyle".  In that regard, it is 
noteworthy that while the record shows that the veteran 
sustained pre-service right knee injury, his service entrance 
examination showed normal lower extremities; there is no 
evidence he had arthritis of the right knee prior to service.  
Consequently, he is entitled to a presumption of service 
connection for the arthritis.  If the intent of the examiner 
in June 2005 was to attempt to rebut the presumption by 
attributing the disability to "lifestyle", as the arthritis 
appeared during (and 11 years into) the veteran's service, 
the right knee arthritis-causing "lifestyle" consisted 
essentially of the veteran's active service duties (which 
would support, not rebut, a finding of service incurrence of 
the disability).  Notably, the veteran's service separation 
examination also found right knee ligamentous laxity; 
consequently, that pathology must also be considered to have 
been incurred in service.  The evidence of record clearly 
supports the veteran's claim; the "presumption of service 
connection" to which he is entitled (See Groves, supra) is 
not rebutted.  Service connection for his right knee 
disability is warranted.


ORDER

Service connection for a right knee disability is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


